Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  
Specification
The specification amendment filed 10/16/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows (referring to the marked up copy received 10/16/2020): 1) The molecular weight value of n-Dodecyl-b-D-maltoside in Table 3 (the correct calculated MW value of the compound is believed to be 510, not 525),
2) The new structure for BIO-SOFT N1-7 and molecular weight value in Table 3,3) The molecular weight value of n-Dodecyl-b-D-maltoside in Table 4 (the correct calculated MW value of the compound is believed to be 510, not 525),
4) The new structure for BIO-SOFT N25-9 in Table 4,

6) The entirety of ¶ 139 and Table 5.
Please note the added “n = 9.5” for TRITON X-100 within Tables 3 and 4 is not believed to constitute new matter based on the disclosure originally filed. Specifically, the value of “n” is readily derivable by the provided structure and molecular weight (the molecular weight of 4-(1,1,3,3-tetramethylbutyl)phenol is ~ 204.4 g/mol; oxyethylene residues are ~ 44.1 g/mol; [625 – 204.4] / 44.1 = 9.5. 
The molecular weight value of n-Dodecyl-b-D-maltoside is seen to constitute new matter because the calculated molecular weight of the compound is believed to be 510 (more specifically, 510.62). The introduced “525” value is believed to be in error. Regardless, the new molecular weight value was not described within the specification as filed and thus, constitutes new matter.
With respect to the remaining items, the newly introduced structures are not found within the specification as originally filed. 
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “wherein the weight ratio of a mixture of surfactant and coupling agent to the carrier fluid is higher than 6:4”. It is unclear which components, if any, are 
Claims 1, 6, 7, 10, 11, and 16-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the new genus “alkylphenol ethoxylates”. However, written support is only found for “Triton X-Series alkylphenol ethoxylates”. Since support for the more generic “alkylphenol ethoxylates” is not found, claim 1 does not comply with the written description requirement.
Claim 1 recites the new genus “secondary alcohol ethoxylates”. However, written support is only found for “Tergitol TMN-series secondary alcohol ethoxylates”. Since support for the more generic “secondary alcohol ethoxylates” is not found, claim 1 does not comply with the written description requirement.
Claim 1 recites the new genus “primary alcohol ethoxylates”. However, written support is only found for “Biosoft N-series primary alcohol ethoxylates”. Since support 
Claim 1 recites the new genus “alkyl polyglycosides”. However, written support is only found for “Triton CG-series alkyl polyglycosides”. Since support for the more generic “alkyl polyglycosides” is not found, claim 1 does not comply with the written description requirement.
Claim 1 recites the new genus “polysorbates”. However, written support is only found for “Tween Series polysorbates”. Since support for the more generic “polysorbates” is not found, claim 1 does not comply with the written description requirement.
As claims 6, 7, 10, 11, 16, 17, and 21-25 depend from claim 1, they are rejected for the same issue discussed above. 
Claim 18 has been recited to include the structure:
    PNG
    media_image1.png
    115
    698
    media_image1.png
    Greyscale
. Written support for the new structure and associated R, n, and MW limitations is not found within the specification as originally filed. Therefore, claim 18 does not comply with the written description requirement. 
Claim 19 has been recited to include the structure:
    PNG
    media_image1.png
    115
    698
    media_image1.png
    Greyscale
. Written support for the new structure and associated R, n, and MW limitations is not found within the 
Claim 19 has been recited to include the structure:
    PNG
    media_image2.png
    143
    510
    media_image2.png
    Greyscale
. Written support for the new structure and associated w, x, y, and z limitations is not found within the specification as originally filed. Therefore, claim 19 does not comply with the written description requirement. 
Claim 19 has been recited to include the structure:
    PNG
    media_image3.png
    119
    297
    media_image3.png
    Greyscale
. Written support for the new structure and associated n limitation is not found within the specification as originally filed. Therefore, claim 19 does not comply with the written description requirement. 
Claim 20 has been recited to include the structure:
    PNG
    media_image1.png
    115
    698
    media_image1.png
    Greyscale
. Written support for the new structure and associated R, n, and MW limitations is not found within the specification as originally filed. Therefore, claim 20 does not comply with the written description requirement. 
Claim 20 has been recited to include the structure:
    PNG
    media_image2.png
    143
    510
    media_image2.png
    Greyscale
. Written support for the new structure and associated w, x, y, and z limitations is not found within the specification as originally filed. Therefore, claim 20 does not comply with the written description requirement. 
Claim 20 has been recited to include the structure:
    PNG
    media_image3.png
    119
    297
    media_image3.png
    Greyscale
. Written support for the new structure and associated n limitation is not found within the specification as originally filed. Therefore, claim 20 does not comply with the written description requirement.
With respect to claim 21, all of the structures with the exception of 
    PNG
    media_image4.png
    115
    206
    media_image4.png
    Greyscale
is not found within the specification as originally filed. Therefore, claim 21 does not comply with the written description requirement. 
With respect to claims 22 and 23, all of the new structures and their corresponding variables/limitations are not found within the specification as originally filed. Therefore, claims 22 and 23 fail to comply with the written description requirement. 
With respect to claim 25, written support for the new structures and associated w, x, y, and z limitations is not found within the specification as originally filed. Therefore, claim 25 does not comply with the written description requirement.
Claim Rejections - 35 USC § 103
Claims 1, 6, 7, 10, 11, 16, and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pursley (US 2003/0166472 A1) as evidenced by Chemical Book (www.chemicalbook.com).
Regarding Claims 1, 6, 7, 10, and 11, Pursley teaches microemulsions prepared by treating a water-carrier fluid such as brine with 0.2-2 vol% of a solvent-surfactant blend, which is preferably 56 vol% of a surfactant mixture of polyoxyethylene sorbitan monopalmitate (polysorbate surfactant with linear tail), ethoxylated castor oil, and polyethylene glycol, 34 vol% d-limonene (corresponding with “carrier fluid” of the instant claims), and 10 vol% isopropanol (corresponding with “coupling agent” of the instant claims) (Abstract; ¶ 14, 21, 24). The surfactant mixture includes branched (e.g. ethoxylated castor oil) and linear (e.g. polyethylene glycol) surfactants. Pursley teaches the surfactants used have a HLB value between 8 to 18 (¶ 15). The expressly taught mixture of Pursley corresponds with 98-99.8 vol% brine, 0.11-1.12 vol% surfactant mixture, 0.07-0.68 vol% limonene, and 0.02-0.2 vol% isopropanol. As evidenced by chemical book, the densities of polyoxyethylene sorbitan monopalmitate, ethoxylated castor oil, and polyethylene glycol are 1.09, 1.05, and 1.27 g/mL respectively, the density of limonene is 0.84 g/mL, and the density of isopropanol is 0.79 g/mL. Therefore, the density of Pursley
Given this, the calculated weight percentages of Pursley’s composition is 0.10-1.42 wt% surfactant mixture, 0.05-0.57 wt% limonene, 0.013-0.16 wt% isopropanol, and 97.8-99.8 wt% of brine (the minimum values of surfactant/limonene/isopropanol and maximum value of brine are calculated based on 99.8 vol% of brine with d=1.2 g/mL and surfactant density of 1.05 g/mL; the maximum values of surfactant/limonene/isopropanol and minimum value of brine are calculated based on 98 vol% of brine with d=1.0 g/mL and surfactant density of 1.27 g/mL). Accordingly, the preferred compositions of Pursley are consistent with the wt% concentrations claimed. Such ranges would suggest surfactant:coupling agent ratios ranging from 0.625:1 to 109:1 and surfactant+coupling agent:carrier fluid ratios spanning 0.8:4 to 126:4. Therefore, Pursley is seen to suggest ratios that overlap what is claimed.
Alternatively, Pursley teaches microemulsions prepared by treating a water-carrier fluid such as brine with 0.2-2 vol% of a solvent-surfactant blend, which is preferably 36-56 vol% of a surfactant mixture, 15-54 vol% d-limonene (corresponding with “carrier fluid” of the instant claims), and 0-10 vol% isopropanol (corresponding with “coupling agent” of the instant claims) (Abstract; ¶ 14, 21, 24). Clearly, given the density values discussed above, the concentration ranges taught by Pursley correspond with wt% values that overlap the ranges and ratios claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Pursley suggests the claimed ranges. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Pursley
The preferred mixture of Pursley differs from the subject matter claimed in that a particular mixture of a surfactant comprising a branched tail of (a)(i) and a surfactant with a linear tail of (a)(ii) is not described. Nevertheless, Pursley expressly teaches that in the case of a water-based carrier fluid, can include one or more surfactants, including a) polyoxyethylene nonylphenyl ether (alkylphenol ethoxylate) and ethoxylated castor oil (secondary alcohol ethoxylate owing to ricinoleic acid within castor oil) and b) polyoxyethylene sorbitan monopalmitate/monostearate/monooleates (polysorbates) and/or linear alcohol alcoxylate/tetraethyleneglycol dodecyl ether (primary alcohol ethoxylates) (¶ 15-16). Pursley teaches such surfactants have a HLB between 8-18 (¶ 15). It would have been obvious to one of ordinary skill in the art to utilize combinations of the expressly taught surfactants of Pursley, thereby predictably affording microemulsions in accordance with the teachings of Pursley. 
Regarding Claim 16, Pursley teaches a method for recovering oil comprising injecting the microemulsion into a subsurface geological formation (¶ 2, 9, 11, and 26-28). 
Regarding Claim 21, Pursley
Regarding Claim 22, should polyoxyethylene nonylphenyl ether be used, all limitations concerning (a)(i) are met within claim 1 even if the secondary alcohol ethoxylates are further specified.
Regarding Claim 23, should polysorbates be used, all limitations concerning (a)(ii) within claim 1 are met even if the primary alcohol ethoxylates are further specified.
Regarding Claim 24, should polysorbates be used, all limitations concerning (a)(ii) within claim 1 are met even if the n-alkyl-b-d-maltosides are further specified.
Regarding Claim 25, Pursley describes polyoxyethylene sorbitan monopalmitate/monostearate/monooleates (¶ 15). Alternatively, should linear alcohol alcoxylate/tetraethyleneglycol dodecyl ether, all limitations concerning (a)(ii) within claim 1 are met even if the polysorbates are further specified.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pursley (US 2003/0166472 A1) in view of Lowry (Colloids Surf. A Physicochem. Eng. Asp., 2016, 506, 485-494) as evidenced by Chemical Book (www.chemicalbook.com).
The discussion regarding Pursley and Chemical Book within ¶ 30-39 is incorporated herein by reference.
Regarding Claim 17, Pursley differs from the subject matter claimed in that a method of injecting the microemulsions into oil-contaminated aquifiers is not described. Lowry teaches that it was known that microemulsions are suitable for use in remediation of petroleum contaminates in aquifiers (Abstract; Page 486). Lowry teaches that microemulsions comprising brine, surfactant, limonene, and isopropanol would be suitable for this purpose (“Methods” section; Figure 2; Pages 488-494). It Pursley’s microemulsions into oil-contaminated aquifiers because doing so would remediate the petroleum contanimates as taught by Lowry. 
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pursley (US 2003/0166472 A1) in view of Hoppe (U.S. Pat. No. 6,280,533) as evidenced by Chemical Book (www.chemicalbook.com).
The discussion regarding Pursley and Chemical Book within ¶ 30-39 is incorporated herein by reference.
Regarding Claim 17, Pursley differs from the subject matter claimed in that a method of injecting the microemulsions into oil-contaminated aquifiers is not described. Hoppe (abstract and column 2, lines 25-36) discloses in situ soil cleanup of pollutant contaminated soil and aquifers (i.e., "remediation"), such as those with polycyclic aromatic hydrocarbon/trichloroethylene (oil-contanimation) (Col. 6, Lines 36-49; Col. 7, Lines 7-10). Hoppe (Column 7, lines 8-60) discloses treatment and/or infiltration of the ground water with microemulsions via infiltration wells (i.e., subsurface geological formation). Hoppe (column 3, lines 1-17; and Fig. 5) discloses the micro-emulsion contains one or more branched and/or multichain surface active agents, preferably a non-ionic surfactant and sets forth as an example, the branched surfactant as trimethylnonyl hexaethoxylate ether (Tergitol® TMN-6, see FIG. 5, center formula) and an aqueous CaCl2 solution.
Hoppe 
Hoppe (column 3-4, lines 13-4) further discloses the branched nonionic surfactant provides a microemulsion with a combination of surfactants that work together to keep contaminants in solution (i.e., dispersed) that might otherwise form crystals that could precipitate out.
While Hoppe does not exemplify microemulsions as in claim 1, it would have been obvious to a person of ordinary skill in the art at the time of the invention to modified the methods of Hoppe to employ the microemulsions disclosed by Pursley ([0011] et seq.) for the advantage of stimulating removal of components from subsurface areas by the methods disclosed in Hoppe (column 2, lines 25-36).
Claims 1, 6, 7, 10, 11, 16, and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pursley (US 2003/0166472 A1) in view of Rosano (U.S. Pat. No. 4,146,499) as evidenced by Chemical Book (www.chemicalbook.com).
The discussion regarding Pursley and Chemical Book within ¶ 30-39 is incorporated herein by reference.
Regarding Claims 1, 6, 7, 10, 11, and 16, alternatively with respect to the combination of surfactants, Rosano teaches it was known in the art of oil-in-water microemulsions that using combinations of first surfactant that is just barely soluble in the oil phase and second surfactant that is somewhat more soluble in water facilitates the creation of substantially clear microemulsions (Abstract; Col. 2, Lines 19-30). It would have been obvious to one of ordinary skill in the art to utilize Rosano’s surfactant combinations being doing so would facilitate the creation of clear microemulsions as taught by Rosano. Rosano teaches both linear and branched surfactants can be used (see various species taught within Col. 6, Line 22 to Col. 7, Line 66 and Col. 10, Lines Rosano also describes inventive examples where combinations of linear and branched surfactants are used at Col. 11, Lines 1-38. See for instance where first surfactant is ethoxylated nonylphenol (branched) and second surfactant is ethoxylated lauryl alcohol (linear). The remaining limitations of claims 1, 6, 7, 10, 11, and 16 were addressed above with respect to Pursley, the discussion of which is incorporated herein by reference. 
Regarding Claim 21, Rosano teaches examples where nonylphenol with 9 or 11 moles of EO is used (Col. 11, Lines 5-38). 
Regarding Claim 22, should polyoxyethylene nonylphenyl ether be used, all limitations concerning (a)(i) are met within claim 1 even if the secondary alcohol ethoxylates are further specified.
Regarding Claim 23, Rosano teaches examples where lauryl alcohol with 7 moles of EO is used, which is consistent with the formula where R = C12 alkyl group and n = 7.
Regarding Claim 24, should lauryl alcohol ethoxylate be used, all limitations concerning (a)(ii) within claim 1 are met even if the n-alkyl-b-d-maltosides are further specified.
Regarding Claim 25, should lauryl alcohol ethoxylate be used, all limitations concerning (a)(ii) within claim 1 are met even if the n-alkyl-b-d-maltosides are further specified.
Response to Arguments
Applicant's arguments filed 10/16/2020 have been fully considered but they are not persuasive. 
With respect to the new structures inserted into the specification and claims, Applicant generally alleges that the specification originally filed contained trademarks and, although the structures themselves are not present within the originally filed disclosure, the structures of such trademarks are “well known”. Applicant cites a series of various documents either alleged to identify each trademark or are alleged to infer the identity of each trademark to one of ordinary skill.  
This is not found persuasive as a trademark is not descriptive of particular chemical compounds. Rather, trademarks only identify a particular source of a material. See the relevant discussion within 2173.05(u). This is of particular importance since, as discussed within MPEP 608.01(v), the formula or characteristics of a product may change from time to time and yet may continue to be sold under the same trademark or tradename. Given this, the references cited do not provide evidence as to the identity of the trademarks used within the specification at the time of filing, nor does it establish what chemical compounds Applicant was in possession of at the time of filing. Accordingly, Applicant’s argument that the new structures do not constitute new matter is unpersuasive. 
With respect to the 35 USC 112(b) rejection, Applicant argues the specification makes clear that the “mixture of surfactant and coupling agent” refers to the combination of surfactant and coupling agent. This is not found persuasive as the terminology “mixture of surfactant and coupling agent” is clearly not limited solely to 
With respect to Pursley, Applicant argues Pursley provides no instruction to combine the particular surfactants of the claims. This is not found persuasive as Pursley clearly indicates one or more surfactants can be included. Accordingly, use of a plurality of surfactants described by Pursley would have been obvious in view of the reference. Alternatively, the use of a plurality of surfactants consistent with what is claimed would have been obvious further in view of Rosano for reasons set forth above.
The rejections pertaining to Hill have been withdrawn in view of Applicant’s amendment. Specifically, Hill fails to obviate microemulsions comprising the particular combinations of surfactants set forth within claims 18-20 in the required ratio claimed. Applicant’s remaining arguments pertaining to Hill are therefore moot. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274.  The examiner can normally be reached on Monday - Friday, 8AM - 5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/STEPHEN E RIETH/Primary Examiner, Art Unit 1764